United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                               Appellee

                                       v.

                    Bradley D. DOTSON
       Aviation Ordnanceman Airman Apprentice (E-2),
                        U.S. Navy
                        Appellant
                          _________________________

                              No. 201800273
                          _________________________

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                          Decided: 25 January 2019.
                         ___________________________

                           Military Judges:
        Commander Jonathan T. Stephens, JAGC, USN (arraignment);
               Captain Aaron C. Rugh, JAGC, USN (trial).
   Approved Sentence: Confinement for six months and a bad-conduct
   discharge. 1 Sentence adjudged 12 June 2018 by a special court-martial
   convened at Naval Base San Diego, California consisting of a military
   judge sitting alone.
                            For Appellant:
         Lieutenant Commander Jacqueline M. Leonard, JAGC, USN.
                      For Appellee: Brian K. Keller, Esq.
                          _________________________




   1 The Convening Authority suspended confinement in excess of six months
pursuant to a pretrial agreement.
                   United States v. Dotson, No. 201800273


       This opinion does not serve as binding precedent under
           NMCCA Rule of Practice and Procedure 30.2(a).
                         _________________________

         Before HUTCHISON, LAWRENCE, and ELLINGTON,
                    Appellate Military Judges

    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C.
§§ 859(a), 866(c). However, we note that the court-martial order (CMO) does
not accurately reflect the appellant’s pleas. Although we find no prejudice
from this scrivener’s error, the appellant is entitled to have court-martial
records that correctly reflect the content of his proceeding. United States v.
Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, the
convening authority shall issue a supplemental CMO reflecting that the
appellant pleaded Not Guilty to Specification 2 of Charge III.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      2